Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31’s addition of a removable portion within the open area, wherein “a separation line separates the border and the removable portion” claim 29’s “edges of the inner perimeter” (lines 4-5, claim 29) that define “an open area” (line 6, claim 29)1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 24,26-28,33-36,39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 24, the border has an “inner perimeter with edges” (line 4) “defining an open area configured to demarcate a test area” (line 5)2; but the removable portion is “partially cut or perforated” along the separation line, showing that there is no “open area configured to demarcate a test area” (line 5).  The claim calls for a “template” (line 1) but the “border” (lines 4-6) is described as being without the removable portion, while the “removable portion” (lines 7-9) is described as being fixed to the border.   In effect, the claim is internally inconsistent.  
As to claim 33, the border has an “inner perimeter with edges” (line 4) “defining an open area configured to demarcate a test area” (line 5)3; but the removable portion is “partially cut or perforated” line 8) along the separation line, showing that there is no “open area configured to demarcate a test area” (line 5).  The claim calls for a “template” (line 3) but the “border” (lines 4-6) is described as being without the removable portion, while the “removable portion” (lines 7-9) is described as being fixed to the border.   In effect, the claim is internally inconsistent.  
As to claim 39, how does the line 205 extend through the backing layer?  After all, such is merely a line, and the line is not a cut or perforation.  

Claim(s) 24,27,33,39,40,43 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Knothe 2003/0015044.
As to claim 24, Knothe 2003/0015044 teaches (Para 10; Figures 2,4) a template to guide collection of asbestos sample from vinyl on a base, the template comprising: substrate 10 having dotted lines 11 defining an inner perimeter that defines a (future) open area to outline a test area; and removable portion (Figure 4) within the open area (Figure 2), the portion at least partially cut from the border after an individual has initiated use of a cutting tool (Figure 1) to remove the removeable portion (“SAMPLE”) from the boarder.  The substrate held to the vinyl via “adhesive” (Para 10),.
As to claims 27,33,43, the devices includes a “covered adhesive backing” (Para 10), the backsing or which is “peeled off” (Para 10), so that the device may be applied to the floor.  Cutting along the line cause a cut through the backing layer.
As to claim 39, the dashed line 11 is a line that extends through the backing layer at least as much as is claimed.
As to claim 40, the floor is “cleaned” (line 12, Para 10), and one recognizes that the template and dotted lines provide an indication as to the size of the area to be cleaned.

Claim(s) 34,35,36,41,42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knothe.
As to claims 34,35,36,41, one of ordinary skill would recognize that the template may be constructed of inexpensive, flexible material (i.e., paper, thin plastic) which allows for effective cutting. As such, one of ordinary skill would apply the template to the vinyl surface from one end to the other to insure that that template remains totally flat, allowing for a perfectly rectangular target 11.
	As to claim 42, there are visible instructions on the device of Figure 1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2855                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
    

    
        1 Note that edges of inner perimeter are disclosed such that they “bound a fluid poured onto the test area” (claim 26).
        
        2 Note that edges of inner perimeter are disclosed such that they “bound a fluid poured onto the test area” (claim 26).
        3 Note that edges of inner perimeter are disclosed such that they “bound a fluid poured onto the test area” (claim 26).